Exhibit 10.1
 
 
Coalition America, Inc. (letterhead)


Letter of Agreement
by and between
Fort Bend SA Services, Inc.
and
Coalition America, Inc.
 
This Letter of Agreement (hereafter referred to as the "Agreement") is made and
entered into by Fort Bend SA Services, Inc. and provides billing under Tax ID
352318359 (herein "Provider") and Coalition America, Inc. (herein "CAI") for the
purpose of agreeing to Provider service rates for eligible members of CAI's
client.
 
This Agreement shall be effective from the date of signature, (February 18,
2010) and shall remain in effect until such time as Provider and CAI execute a
formal contract, or until termination by either party, with or without cause
upon one hundred twenty (120) days written notice to the other party, delivered
by certified mail, to the other party at the address below:
 
 

To Provider at: To CAI at:     Fort Bend SA Services, Inc.   Coalition America,
Inc.   Two Concourse Parkway P.O. Box 481   Suite 300 Alief, TX 77411 Atlanta,
GA  30328 Attn:  Clara Attn:  Darnise James

                                    
All services from Provider shall be reimbursed per the terms of Attachment A to
this Agreement and shall be subject to patient out-of-pocket plan provisions
such as co-payments, deductibles, pre-existing limitations, and maximum plan
benefits.  CAI is not the administrator nor the payor, and therefore does not
manage the benefit plan or make the determination of plan benefits, eligibility,
medical necessity, or other responsibilities of the plan.
 
Claims that are processed in accordance with the terms of this Agreement can be
identified by the following language on the Explanation of Benefits (EOB); "Paid
according to the contracted arrangement with Coalition America, Inc."
 
CAI and Provider agree to notify the other in writing, delivered by certified
mail, and at least one hundred twenty (120) days in advance of making any
prospective changes to Attachment A.  Both parties must routinely agree upon
such changes.
 
This Agreement, together with any attachments, contain all the terms and
conditions agreed upon by the parties, and supersedes all other agreements,
expressed or implied, regarding the subject matter.  The laws of the State of
Georgia govern this Agreement.
 

Provider:     Coalition America, Inc.                   /s/ Jaime A. Olmo,
Jr.       /s/ Darnise James   Signature   Signature   Jaime A. Olmo, Jr.  
Darnise James   Print Name   Print Name   2/18/2010     2/18/2010   Date   Date
         

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
TO
LETTER OF AGREEMENT
by and between
Fort Bend SA Services, Inc.
and
Coalition America, Inc.


The Payor agrees to pay and the Provider agrees to accept payment per the terms
of this Attachment A, to the Letter of Agreement dated February 18, 2010 between
Fort Bend SA Services, Inc. and providers billing under Tax ID number 352318359
and Coalition America, Inc.
 
Compensation for services provided by Provider will be reimbursed at the rate of
* of billed charges, less any patient co-pays, deductible, coinsurance, or any
other non-covered charges, for all claims under *.  Claims * or greater in total
billed charges may be contracted outside of the above stipulations set forth in
this contract.  All payment will be subject to the provisions set forth below.
 
(i)           Provider agrees to bill on standard form or in a manner mutually
acceptable to both parties
(ii)          Any and all late charges will be reimbursed by the payor at the
same discounted rate
 
 
 

--------------------------------------------------------------------------------

 
*
Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange Act. 
Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.



 